DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 16/510,529 is responsive to communications filed on 03/22/2021, in response to the Non-Final Rejection of 12/23/2021. Claims 2 and 14 have been cancelled. Claims 1, 3, 4, 13, 15 to 17, 19, and 20 have been amended. Claims 21-22 have been added. Currently, claims 1, 3 to 13, and 15-22 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 03/22/2021, the claim objections on duplicate claims with respect to claim 16, the claim objections with respect to claims 2-4, have been withdrawn in view of the amendment and remarks. 
4.	In response to communication filed on 03/22/2021, the replacement of drawing was accepted and has been placed of record in application file. Accordingly, the drawing was being considered by the examiner.
5.	Applicant's Remarks see pages 6-12, with respect to the amendment and argument have been fully considered, but they are not persuasive.
“at least one light field image channelling structure defined by an array of structural channels disposed relative to at least one of said input light field optics layer and said converted light field optics layer so as to coincide with said array of optical structures thereof” (see pages 9-11: Applicant’s remarks). Xie fairly discloses a multilayer structure including a semiconductor layer (e.g. channeling structure) and the drive circuits 130 includes a respective control circuit to control the current flow through each of the array of light emitting elements 120 and the drive circuits 130 may be fabricated as a multilayer structure (not shown) including a semiconductor layer, one or more conductor layers, and one or more insulator layers that are appropriately patterned and processed to create the controls circuits (see paragraphs 0028, 0029; Fig. 1). Xie further discloses that GaN regions 260 between elements of the array of light emitting elements 250 may be treated by ion implantation to create insulating regions to electrically isolate the light emitting elements and image sensor elements 235 and drive circuits may be fabricated in a semiconductor layer over the insulating GaN regions 260. Each image sensor element 235 may include a light blocking layer 232 such that each image sensor element only receives light through the microlens array 240 (i.e. light reflected from a viewer's eye) (see paragraph 0037; Fig. 2). Moreover, FIG. 4B of Xie illustrates a diagram showing paths of exemplary light rays through the see-through light field display and camera system and FIG. 5 of Xie also illustrates a wearable see-though light field display and camera system that includes a light field display device 510, a second microlens array 520, a third microlens array 530, detector array 540 and a shutter array 550.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 3-13, 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 2019/0057957A1) (hereinafter Xie).
	Regarding claim 1, Xie discloses a light field vision device for viewing an input scene in its field of view (e.g. see abstract: light field display; Figs. 1-3, 7), comprising: 
	an input light field optics layer (e.g. see Fig. 1: micro lens array 140) to capture the input scene, said input light field optics layer comprising an array of optical structures projecting a corresponding array of input light field images therethrough representative of said input scene (e.g. see Fig. 1, paragraphs 0025, 0030, 0033: the image sensor elements 135 and the microlens array 140 constitute a light field camera directed at the viewer's eye; Fig. 2, paragraphs 0035, 0037: microlens 240; also see Figs. 4A-5, paragraphs 0041-0045): 
(e.g. see Fig. 1: wavelength conversion element 150) disposed so as to have said light field images projected thereon and convert at least a portion thereof to a distinct optical wavelength to be emanated therefrom (e.g. see paragraphs 0031, 0033: an array of wavelength conversion elements 150 may be used to convert the blue or violet emission from the GaN LEDs into one or more visible colors; Fig. 2, paragraphs 0035, 0036: the wavelength conversion elements 250; also see Figs. 3-6); and 
	a converted light field optics layer (e.g. see Fig. 1: micro lens array 140; Fig. 2: 240) comprising a corresponding array of optical structures disposed so to capture light emanating from said wavelength conversion layer to reconstruct corresponding wavelength-converted light-field images therefrom for viewing (e.g. see Fig. 1, paragraphs 0025, 0030, 0033: the image sensor elements 135 and the microlens array 140 constitute a light field camera directed at the viewer's eye; Fig. 2, paragraphs 0035, 0037: microlens 240; also see Figs. 4A-5, paragraphs 0041-0045);
	at least one light field image channelling structure defined by an array of structural channels disposed relative to at least one of said input light field optics layer and said converted light field optics layer (e.g. see paragraphs 0028, 0029, 0030: a multilayer structure including a semiconductor layer (e.g. channeling structure) and the drive circuits 130 includes a respective control circuit to control the current flow through each of the array of light emitting elements 120); Figs. 1-6, paragraphs 0037, 0081) so as to coincide with said array of optical structures thereof (e.g. see abstract, paragraphs 0025, 0030, 0033: the microlens array; Figs. 1-6).
	Regarding claim 3, Xie discloses the device of claim 1, wherein said at least one light field image channeling structure comprises input and converted light field image channelling structures defined by respective arrays of structural channels respectively disposed relative to said input light field optics layer and said converted light field optics layer (e.g. see paragraphs 0028, 0029, 0030: a multilayer structure including a semiconductor layer (e.g. channeling structure); Figs. 1-6, paragraphs 0037, 0081) so as to coincide with each said array of optical structures (e.g. see abstract, paragraphs 0025, 0030, 0033: the microlens array; Figs. 1-6). 
	Regarding claim 4, Xie discloses the device of claim 1, wherein said input channelling structure is disposed one of upstream or downstream said input light field optics layer (e.g. see paragraphs 0028, 0029, 0030: a semiconductor layer (e.g. channeling structure); Figs. 1-6, paragraphs 0037, 0081). 
	Regarding claim 5, Xie discloses the device of claim 1, wherein said wavelength conversion layer comprises a photon up-conversion layer (e.g. see paragraphs 0031, 0036, 0083: the wavelength conversion element 250; Figs. 1-6). 
	Regarding claim 6, Xie discloses the device of claim 5, wherein said input light field images comprise infrared (IR) or near-IR (N-IR) images, and wherein said output wavelength-converted light-field images comprise visible images (e.g. see paragraphs 0031, 0035, 0036: visible light). 
Regarding claim 7, Xie discloses the device of claim 1, wherein said wavelength conversion layer comprises a photon down-conversion layer (e.g. see paragraphs 0031, 0036, 0083: the wavelength conversion element 250; Figs. 1-6). 
	Regarding claim 8, Xie discloses the device of claim 7, wherein said input light field images comprise ultraviolet (UV) images (e.g. see paragraphs 0035, 0036, 0077: ultraviolet light) and wherein said output wavelength-converted light-field images comprise visible images (e.g. see paragraphs 0031, 0035, 0036: visible light). 
	Regarding claim 9, Xie discloses the device of claim 1, further comprising an output light field optics layer comprising a corresponding array of optical structures for conditioning said converted wavelength-converted light-field images for viewing (e.g. see abstract, Fig. 1-2, paragraphs 0035, 0036: light field display; Fig. 3, paragraphs 0038-0040: a wearable see-through light field display; also see Figs. 4A-6, 8-9C). 
	Regarding claim 10, Xie discloses the device of claim 9, further comprising an optical diffuser disposed prior to said output light field optics layer so as to increase light uniformity incident thereupon (e.g. see paragraphs 0027, 0028, 0031: the diffuser material such as GaN). 
	Regarding claim 11, Xie discloses the device of claim 1, wherein each of said optical structures comprises at least one of a microlens, a pinhole array, a Fresnel zone plate or an optical sieve (e.g. see abstract, paragraphs 0033, 0034: the microlens array; also see Figs. 1-4B). 
Regarding claim 12, Xie discloses the device of claim 1, further comprising: a digital sensor operable to acquire light field image data representative of said wavelength-converted light-field images (e.g. see paragraphs 0030, 0037, 0047: image sensor element; Fig. 7, paragraphs 0050, 0051); and a digital data processor operationally linked to said digital sensor and operable to process said light field image data and produce a viewable image therefrom (e.g. see Fig. 7, paragraphs 0049-0051). 
	Regarding claim 13, this claim is a night vision device claim of the device version as applied to claims 1 and 6 above, wherein the night vision device performs the same limitations cited in claims 1 and 6, the rejections of which are incorporated herein. Xie further discloses wearable see-through device such as eyeglass, night vision device (see Figs. 8A-8B, 9A-98, 10).
	Regarding claim 15, it contains the limitations of claims 3, 6 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 1 and 5, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 9 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 10 and 17, and is analyzed as previously discussed with respect to those claims.
Regarding claim 19, it contains the limitations of claims 11 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, this claim is a light field imaging system claim of the device version as applied to claims 1 and 12 above, wherein the system performs the same limitations cited in claims 1 and 12, the rejections of which are incorporated herein. 
Regarding claim 21, Xie discloses the device of claim 1, wherein the light field image channelling structure comprises an arrayed aperture or hollow tube-like structure (e.g. see paragraphs 0027, 0029, 0031; Figs. 4A-4B, paragraphs 0041-0044; also see Figs. 5-6).
Regarding claim 22, Xie discloses the device of claim 1, wherein the light field image channelling structure forms a patterned barrier such that light corresponding to each light field channel is constrained from interfering or otherwise mixing with other channels (e.g. see paragraphs 0027, 0029, 0031: the drive circuits 130 may be fabricated as a multilayer structure (not shown) including a semiconductor layer, one or more conductor layers, and one or more insulator layers that are appropriately patterned and processed to create the controls circuits; paragraphs 0037, 0060: blocking or interfering; Figs. 4A-4B, paragraphs 0041-0044; also see Figs. 5-6).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486